ON REHEARING.
(July 1,1890.)
Groesbeck, C. J.
Since the filing of the opinion in this case and the entry of judgment thereon, a motion for a rehearing was filed within thetime prescribed by the rules of this court. At the suggestion of the court, counsel for defendant in error filed his brief used in the original hearing, instead of filing a new brief on the motion for rehearing. ,It was then understood that the motion would not be heard or set down for argument, until a cause presenting the same constitutional question then pending before the supreme court of Pennsylvania should be decided by that court. The decision of the lower court in that state was directly contrary to the views expressed in the majority opinion of this court in this case, but it seemed to us that it was not in line with the decisions of the supreme court of that state. We have now this Pennsylvania case before us, (Guldin v. Schuylkill Co., 24 Atl. Rep. 171, decided May 16, 1892.) It is in harmony with our views. The plaintiff there was elected coroner of Schuylkill county at a general election held in 1889, and entered upon his official duties on thefirst Monday of January, 1890. At the time of his election and induction into office, the population of his county wasmuch less than 150,000,as ascertained by the census of 1880. By the decennial federal census of 1890, taken during the first year of his official term, the county has a population exceeding 150,000. By an act of the Pennsylvania legislature, passed before the election of the plaintiff, to carry into effect a constitutional pro vision, the coroner of counties having A population over that number, in common with other county officers, was to be paid a salary instead of fees. The provision of our constitution as to change in the compensation of a public officer after his election and appointment is as follows; “Except as otherwise provided in this constitution, no law shall extend the term of any public officer, or increase or diminish his salary or emoluments after his election or appointment;” while the inhibition in the constitution of Pennsylvania omits, we believe, the first clause,“except as otherwise provided in this constitution.” Our constitutional provision in this respect was borrowed from the Colorado constitution as originally framed and adopted. We do not see that this clause changes the situation., It is otherwise provided as to the extension of the terms of officers electedat the firststate election, by adding the interval after their qualification and the beginning of the regular terms to such terms. Again, the provision might be applied to officers receiving fees instead of salaries, where there is no fixed or certain amount of compensation, but it does not seem to us that there is an exception as to county officers. They must be paid “fixed and definite” salaries by the terms of theconstitution,and these words necessarily exclude the idea of a change in the salaries in the middle of an official year, or during an official term. The law regulating salaries of county officers does not assume to provide for a change according to the assessment of taxable property during an official term, or after the election of such officers; and it cannot be so construed, as every law must be so construed,if possible, as to beiu harmony with the constitution, and not against its provisions. This we have done, as the act uses the same words as employed in the constitution, or those of similar import and equivalent meaning, and these must be not so enlarged as to make the act unconstitutional, either in its terms or in its operation. The supreme court of Pennsylvania held that this constitutional inhibition as to change in official emoluments should be construed with the other provision providing for salaries in counties having more than 150,000 population, reading them as if embodied in the same section, as follows: The“compensation of county officers shall be regulated by law, [and] in counties containing over one hundred and fifty thousand inhabitants all county officers shall be paid by salary, [but] no law shall increase or diminish his [a public officer’s] salary or emoluments after his election or appointment.” The plaintiff in that case was elected and went into office under a law providing for his emoluments in the shape of fees, and the law providing for salaries in counties having more than 150,000 inhabitants,if applied to him during his official term, would cause a transition from the fee system to that of salaries in the middle of his term. It was held that, inasmuch as his emoluments in the form of *717fees would be diminished during his term by the operation of the law providing for a salary when his county reached the requisite population to require its officers to be paid salaries instead of fees, it was repugnant to the inhibition of the constitution, which prohibited a decrease in his emoluments after his election and appointment, and that the provision of the constitution, requiring that county officers should be paid salaries instead of fees, when it passed the limit of 150,000 inhabitants, was modified by the general provision prohibiting a change, after his election, in his emoluments. The reasoning may well be applied to the case before us. The salaries of county officers, by our constitution, like the compensation of such officers by the constitution of Pennsylvania, must be regulated “by law,” and any limitation upon thelawmaking power upon this subject, though appropriately placed in the article upon legislation, would necessarily be a qualification upon any constitutional mandate fixingthe salaries of county officers. We held that our constitution provides for fixed and definite salaries for county officers, ascertained by Jaw according to the assessed valuation of the county, within the maximum limits prescribed by the constitution, and that these salaries, when once fixed and ascertained at the time of the election of the officer, or as of that time, could not be increased or diminished after such election, or during the term of such officer, either for the first or any subsequent year of his official term. His salary is a fixed and definite annual salary which cannot be changed after his election or induction into office, either during the first year or any period of his official term. The stability and permanence of the salaries of these officers we believe to be guarantied by the constitution, after once ascertained, secure during the official term from legislative control, or the indirect action of a board of county commissioners equalizing and assessing the taxable property of the county, it is unnecessary to further rehearse the reasons for these various constitutional provisions, as they were discussed at length in the opinions in the case. The Pennsylvania decision is in point, and sustains our views. The motion for a rehearing is denied.
MeRrelu, J., concurs.